Citation Nr: 0628475	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  04-16 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Whether there was clear and unmistakable error in a rating 
decision of October 2, 1997, by the VA Regional Office, 
assigning a 10 percent rating under Diagnostic Code 6260 for 
tinnitus.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel



INTRODUCTION

The veteran, who is the appellant, served on active duty from 
February 1951 to October 1982.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Sioux Falls, South Dakota.  


FINDINGS OF FACT

1. In a rating decision in October 1997, the RO granted 
service connection for tinnitus and assigned an initial 10 
percent rating under Diagnostic Code 6260; after the veteran 
was notified of the rating decision and of his procedural and 
appellate rights, he did not appeal the 10 percent rating. 

2. The veteran has failed to establish any kind of error of 
fact or law in the October 1997 rating decision which, when 
called to the attention of later reviewers, compels the 
conclusion, to which reasonable mind could not differ, that 
the result would have been manifestly different but for the 
error.

3. The 10 percent rating, effective in October 1997 and 
currently, is the maximum schedular rating under Diagnostic 
Code 6260 for tinnitus, whether tinnitus is perceived in one 
ear or each ear. 


CONCLUSIONS OF LAW

1. The rating decision in October 1997 by the RO, assigning a 
10 percent rating under Diagnostic Code 6260 for tinnitus, 
became final.  38 U.S.C.A § 7105(c) (West 2002); 38 C.F.R. § 
3.104(a) (2005). 


2. Clear and unmistakable error in the October 1997 rating 
decision, assigning a 10 percent rating under Diagnostic Code 
6260 for tinnitus, has not been established.  38 U.S.C.A. § 
5109A (West 2002); 38 C.F.R. § 3.105(a) (2005).

3. There is no legal basis for the assignment of a schedular 
rating higher than 10 percent under Diagnostic Code 6260 for 
tinnitus in October 1997 or currently.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.87, Diagnostic Code 6260 (1997, 
2005); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

As s a matter of law, the VCAA is inapplicable to a claim of 
clear and unmistakable error.  Livesay v. Principi, 15 Vet. 
App. 165, 178-79 (2001) (en banc).  Also, the VCAA does not 
affect matters on appeal when the issue is limited to 
interpretation of law.  Dela Cruz v. Principi, 15 Vet. App. 
143, 149 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

An individual has one year in which to initiate an appeal of 
a rating decision by the RO to the Board.  If no appeal is 
filed, the decision is final, and is not subject to revision 
on the same factual basis.  38 U.S.C.A. § 7105(c); 38 C.F.R. 
§§ 3.104(a), 20.302, 20.1103.  

A final decision may, however, be reversed or amended where 
evidence establishes that it was the product of clear and 
unmistakable error.  For the purposes of authorizing 
benefits, reversal or revision of the prior decision on the 
grounds of clear and unmistakable error has the same effect 
as if the correct decision had been made on the date of the 
prior decision.   38 U.S.C.A. § 5109A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.105(a).  

Clear and unmistakable error is the kind of error, of fact or 
law, that when called to the attention of later reviewers 
compels the conclusion, as to which reasonable mind could not 
differ, that the result would have been manifestly different 
but for the error.  To find clear and unmistakable error, the 
following three-prong test is used:  (1) either the correct 
facts, as they were known at the time, were not before the 
adjudicator (a simple disagreement as to how the facts were 
weighed or evaluated will not suffice) or the law in effect 
at that time was incorrectly applied; (2) the error must be 
undebatable and of a sort which, had it not been made, would 
have manifestly changed the outcome at the time it was made; 
and (3) the determination of clear and unmistakable error 
must be based on the record and law that existed at the time 
of the prior adjudication.  Russell v. Principi, 3 Vet. App. 
310, 313-4 (1992).  

Analysis 

In a rating decision in October 1997, the RO granted service 
connection for tinnitus and assigned an initial 10 percent 
rating under 38 C.F.R. § 4.87, Diagnostic Code (DC) 6260 
(1997).  In letter that same month, the RO notified the 
veteran of the rating decision and of his appellate rights, 
but he did not appeal the 10 percent rating.  And the rating 
decision by the RO in October 1997 became final. 38 U.S.C.A. 
§ 7105(c); 38 C.F.R. § 3.104(a) (2005).  

In January 2003, the veteran raised the issue of a separate 
rating 10 percent rating for tinnitus in each ear, arguing 
that Diagnostic Code 6260 required separate ratings and that 
a corrected rating should be implemented retroactively to the 
date of the original rating. 

In a rating decision in February 2003, the RO adjudicated the 
claim as a claim of clear and unmistakable error in the 
October 1997 rating decision, assigning the initial rating of 
10 percent under DC 6260, and denied the claim of clear and 
unmistakable error. 

Under DC 6260, in effect prior to June 10, 1999, a maximum 10 
percent rating was assigned for tinnitus that was persistent 
as a symptom of head injury, concussion, or acoustic trauma.  
38 C.F.R. § 4.87a, DC 6260 (1997).  Although the law is clear 
that a determination that there was CUE in a previous 
decision must be made based upon the record and law that 
existed at the time of the prior adjudication, the Board 
notes that the rating criteria for tinnitus have been amended 
twice.  From June 10, 1999 to June 12, 2003, DC 6260 provided 
that, if tinnitus is shown to be recurrent, a maximum 10 
percent evaluation is warranted.  As of June 13, 2003, DC 
6260 provides that a 10 percent evaluation is warranted for 
tinnitus which is recurrent.  Note 2 states that a single 
evaluation is to be assigned for recurrent tinnitus, whether 
the sound is perceived in one ear or both ears, or in the 
head.  

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the U.S. 
Court of Appeals for Veterans Claims (CAVC) held that the 
pre-1999 and pre-June 13, 2003 versions of DC 6260 required 
the assignment of dual ratings for bilateral tinnitus.  VA 
appealed this decision to the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) and stayed the adjudication 
of tinnitus rating cases affected by the Smith decision.  

In Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the 
Federal Circuit reversed the CAVC decision in Smith, and 
affirmed VA's long-standing interpretation of pre-June 13, 
2003, DC 6260 as authorizing only a single 10 percent rating 
for tinnitus, whether perceived as unilateral or bilateral.  
The Federal Circuit explained that an agency's interpretation 
of its own regulations was entitled to substantial deference 
by the courts as long as that interpretation was not plainly 
erroneous or inconsistent with the regulations.  The Federal 
Circuit then found that there was a lack of evidence in the 
record suggesting that VA's interpretation of 38 C.F.R. 
§ 4.25(b) and DC 6260 was plainly erroneous or inconsistent 
with the regulations, and concluded that the CAVC erred in 
not deferring to VA's interpretation.

Based upon the foregoing, in the rating decision in October 
1997, and currently, the 10 percent rating is the maximum 
schedular rating for tinnitus, whether tinnitus is perceived 
in one ear or each ear under DC 6260.  

As there is no legal basis for assigning a separate 10 
percent rating for tinnitus, whether perceived in one ear or 
each ear, in October 1997 or currently, the rating decision 
in October 1997, assigning a 10 percent rating for tinnitus 
did not constitute clear and unmistakable error of law.  


ORDER

Reversal or revision on the basis of clear and unmistakable 
error of the rating decision of October 2, 1997, by the RO 
assigning a 10 percent rating under Diagnostic Code 6260 for 
tinnitus is denied.  



____________________________________________
GEORGE E. GUIDO JR.
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


